UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 03342 SIT MID CAP GROWTH FUND, INC. (Exact name of registrant as specified in charter) 3enter, 80 S. 8 th Street, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Kelly K. Boston, Esq. 3enter, 80 S. 8 th Street Minneapolis, MN 55402 (Name and address of agent for service) Registrants telephone number, including area code: 612-332-3223 Date of fiscal year end: June 30, 2010 Date of reporting period: March 31, 2010 Item 1. Schedule of Investments Sit Mid Cap Growth Fund, Inc. The funds schedule of investments as of the date on the cover of this report has not been audited. This report is provided for the general information of the funds shareholders. For more information regarding the fund and its holdings, please see the funds most recent prospectus and annual report. MID CAP GROWTH FUND PORTFOLIO OF INVESTMENTS - March 31, 2010 (Unaudited) Quantity/Par Name of Issuer Fair Value (1) Common Stocks (99.2%) (2) Communications (1.3%) American Tower Corp. (3) Consumer Durables (3.0%) Activision Blizzard, Inc. (3) Snap-on, Inc. Consumer Non-Durables (4.2%) Avon Products, Inc. Central European Distribution (3) Coach, Inc. Coca-Cola Enterprises, Inc. Hansen Natural Corp. (3) Consumer Services (3.3%) Devry, Inc. International Game Technology Marriott International, Inc. Strayer Education, Inc. Electronic Technology (14.5%) Analog Devices, Inc. Apple, Inc. (3) Broadcom Corp. (3) Ciena Corp. (3) F5 Networks, Inc. (3) Juniper Networks, Inc. (3) KLA-Tencor Corp. Linear Technology Corp. Marvell Tech. Group, Ltd. (3) NetApp, Inc. (3) Research In Motion, Ltd. (3) Seagate Technology (3) Silicon Laboratories, Inc. (3) Synaptics, Inc. (3) Veeco Instruments, Inc. (3) Xilinx, Inc. Energy Minerals (5.6%) Apache Corp. EQT Corp. Murphy Oil Corp. Southwestern Energy Co. (3) Ultra Petroleum Corp. (3) XTO Energy, Inc. Finance (9.1%) Ace, Ltd. Affiliated Managers Group, Inc. (3) Aflac, Inc. IntercontinentalExchange, Inc. (3) Northern Trust Corp. PartnerRe, Ltd. T. Rowe Price Group, Inc. TCF Financial Corp. MID CAP GROWTH FUND PORTFOLIO OF INVESTMENTS - March 31, 2010 (Unaudited) Quantity/Par Name of Issuer Fair Value (1) Health Services (3.6%) Covance, Inc. (3) Express Scripts, Inc. (3) Laboratory Corp. (3) Stericycle, Inc. (3) Health Technology (11.5%) Alcon, Inc. Allergan, Inc. Amylin Pharmaceuticals, Inc. (3) Celgene Corp. (3) Gilead Sciences, Inc. (3) Idexx Laboratories, Inc. (3) Intuitive Surgical, Inc. (3) Millipore Corp. (3) NuVasive, Inc. (3) Thermo Fisher Scientific, Inc. (3) Industrial Services (4.5%) Aecom Technology Corp. (3) Jacobs Engineering Group (3) McDermott International, Inc. (3) National-Oilwell Varco, Inc. Noble Corp. Smith International, Inc. Non-Energy Minerals (1.2%) Allegheny Technologies, Inc. Haynes International, Inc. Process Industries (7.8%) Airgas, Inc. Albemarle Corp. CF Industries Holdings, Inc. Ecolab, Inc. Scotts Miracle-Gro Co. Producer Manufacturing (9.1%) AGCO Corp. (3) AMETEK, Inc. Cummins, Inc. Flowserve Corp. ITT Corp. Precision Castparts Corp. Rockwell Collins, Inc. SPX Corp. Trimble Navigation, Ltd. (3) Retail Trade (5.5%) Best Buy Co., Inc. BJs Wholesale Club, Inc. (3) Dicks Sporting Goods, Inc. (3) GameStop Corp. (3) Nordstrom, Inc. TJX Companies, Inc. MID CAP GROWTH FUND PORTFOLIO OF INVESTMENTS - March 31, 2010 (Unaudited) Quantity/Par Name of Issuer Fair Value (1) Technology Services (12.7%) Adobe Systems, Inc. (3) Akamai Technologies, Inc. (3) Amdocs, Ltd. (3) ANSYS, Inc. (3) Autodesk, Inc. (3) BMC Software, Inc. (3) Citrix Systems, Inc. (3) Cognizant Tech. Solutions Corp. (3) Dolby Laboratories, Inc. (3) Salesforce.com, Inc. (3) Sybase, Inc. (3) Transportation (1.9%) C.H. Robinson Worldwide, Inc. Expeditors Intl. of Washington, Inc. Utilities (0.4%) Wisconsin Energy Corp. Total common stocks (cost: $119,008,083) Short-Term Securities (0.9%) (2) Wells Fargo Adv. Govt. Fund, 0.01% (cost: $1,374,861) Total investments in securities (cost: $120,382,944) (4) Other Assets and Liabilities, Net [-0.14%] ) Total Net Assets Aggregate Cost Gross Unrealized Appreciation 36,431,279 Gross Unrealized Depreciation ) Net Unrealized Appreciation(Depreciation) 27,521,611 Notes To Schedule of Investments (1) Securities Valuation: The Fund adopted Financial Accounting Standards Board (FASB) Statement of Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Funds investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) Securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in municipal obligations, quotations from municipal bond dealers, market transactions in comparable securities and various other relationships between securities. When prices are not readily available, or are determined not to reflect fair value, the Fund may value these securities at fair value as determined in accordance with the procedures approved by the Funds Board of Directors. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. The following is a summary of the inputs used in valuing the Funds assets carried at fair value: Valuation Inputs Investments in Securities at Value Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs  Level 3 - Significant Unobservable Inputs  Total (2) Percentage figures indicate percentage of total net assets. (3) Presently non-income producing securities. (4) This security represents an investment in an affiliated party. Item 2. Controls and Procedures (a) The Vice President and Treasurer and the Chairman have concluded that the Sit Mid Cap Growth Funds (the Fund) disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act) provide reasonable assurances that material information relating to the Fund is made known to them by the appropriate persons, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There was no change in the Funds internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act) that occurred during the Funds last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Funds internal control over financial reporting. Item 3. Exhibits Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sit Mid Cap Growth Fund, Inc. By: /s/ Paul E. Rasmussen Paul Rasmussen Vice President and Treasurer Date: April 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Paul E. Rasmussen Paul Rasmussen Vice President and Treasurer Date: April 19, 2010 By: /s/ Roger J. Sit Roger J. Sit Chairman Date: April 19, 2010
